Opinion issued July 22, 2021




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-20-00483-CV
                           ———————————
                        JAIME GUEVARA, Appellant
                                       V.
                TREY AUSTIN BARTHOLOMAUS, Appellee


                   On Appeal from the 155th District Court
                            Austin County, Texas
                      Trial Court Case No. 2017V-0020


                         MEMORANDUM OPINION

      Appellant, Jaime Guevara, has filed a motion for voluntary dismissal of his

appeal. No response was filed opposing dismissal. No opinion has issued.

      Accordingly, we grant the motion and dismiss this appeal. Any pending

motions are dismissed as moot.
                               PER CURIAM
Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                       2